Elliott, C. J.
— This record presents a single question. That question is, whether the description written in the mortgage upon which the rights of the appellee rest is sufficient. The description is as follows: “All that part of lot number, two hundred and thirty-five, described as follows: Fifty-five feet off of the southeast side of lot two hundred and thirty-*389five, according to the survey by Johnson & Emison, of the old Borough of Vincennes, bounded in front by Main street, on the northwest by part of the same lot, owned by C. M. Allen, on the southeast by Sixth street, and in the rear by lot number two hundred and thirty-six, all situate in the city of Vincennes, county of Knox, and State of Indiana.” We regard this description as sufficient. It is a familiar rule, that the part of a deed which describes the property conveyed shall be liberally construed in order to make the deed effective. But this description would be good if the rule of construction were strict instead of liberal. It furnishes such information as will readily enable any one of ordinary intelligence to ascertain the premises which the grantor intended to convey. It is not necessary that the description in the deed should itself identify the property, it is sufficient if it furnishes adequate means of identification.
Judgment affirmed.